 1
 2
 3
 4                    UNITED STATES DISTRICT COURT
 5                   EASTERN DISTRICT OF CALIFORNIA
 6                           AT SACRAMENTO
 7
     UNITED STATES OF AMERICA     )
 8                                )         2:15-CR-00018-02 TLN
                     Plaintiff,   )
 9                                )         ORDER EXONERATING BOND
               vs.                )
10                                )
     JORGE MEDINA,                )
11                                )
                     Defendant.   )
12                                )
13
14       On February 4, 2016 the above-named defendant was sentenced by
15   the Honorable Troy L. Nunley and started serving his sentence.
16       The Cash Bond received January 21, 2015 (Receipt #CAE100028135)
17   in the amount of $1,000.00, posted by Ricardo Barron is exonerated.
18   The bond money plus any accrued interest is to be returned to the
19   surety.
20       IT IS SO ORDERED.
21
     Dated: September 11, 2019
22
23
24
                                   Troy L. Nunley
25                                 United States District Judge
26
27
28
